DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 56, 57, and 58.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-14, objected to because of the following informalities:  
Regarding Claim 1:
“comprises” in line 1 should be replaced with –comprising--
In all other listed claims, “comprises” in line 1 should be replaced with –further comprising--
Regarding Claim 2:
“comprise” in line 2 should be replaced with –comprising—
Regarding Claim 3:
“comprise” in line 2 should be replaced with –comprising--
Appropriate correction is required.
Regarding Claim 5:
“comprises” in lines 3 and 4 should be replaced with –comprising—
“positioned” in line 5 should be replaced with –being positioned—
Regarding Claim 6:
“the locking mechanism comprises” in line 2 should be replaced with –the locking mechanism; further comprising—
“comprises” in line 4 should be replaced with –comprising—
Regarding Claim 7:
“comprises” in line 2 should be replaced with –comprising—
Regarding Claim 8:
“the push sleeve further comprises” should be replaced with –the push sleeve; further comprising—
Regarding Claim 9:
“comprises” in line 2 should be replaced with –comprising—
Regarding Claim 10:
“comprises” in line 4 should be replaced with –comprising--
Regarding Claim 11:
“comprise” in line 4 should be replaced with –comprising--
Regarding Claim 13:
“comprise” in line 4 should be replaced with –comprising--
Regarding Claim 14:
“comprise” in line 4 should be replaced with –comprising—
Note that the above objections are intended to maintain the same verb tense throughout the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Regarding Claim 14, it is unclear whether Claim 14 should depend from Claim 1 or Claim 13. Claim 13 introduces a first and second hook, and Claim 14 introduces a third and fourth hook. It is unclear whether the third and fourth hook of Claim 14 require the first and second hook of Claim 13 to first be introduced. Examiner suggests amending Claim 14 to depend from Claim 13.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 9-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 20120046150 A1 (Stacey) and further in view of US 20120129658 A1 (Hunt et al).
Regarding Claim 1, Stacey is a door mounted exercise device with an upper and lower bar. Stacey discloses a stabilizing bar (exercise bar 1150); a main pullup bar (120); a first support bar (140 left); a second support bar (140 right); a left handlebar (150 left); a right handlebar (150 right); the main pullup bar being positioned parallel and offset from the stabilizing bar (see Figure 11, bar 120 is below and parallel to exercise bar 1150); the first support bar and the second support bar being positioned in between the stabilizing bar and the main pullup bar (see Figure 11, support bars 140 left and 140 right are between 1150 and 120); the first support bar and the second support bar being positioned offset from each other (see Figure 1 for offset difference between first and second support bars); the main pullup bar being rotatably mounted about the stabilizing bar by the first support bar and the second support bar (see Figure 9); the left handlebar and the right handlebar being fixed perpendicular with the stabilizing bar (see Figure 1); and, the left handlebar and the right handlebar being positioned parallel with each other (see Figure 1). Note that the lower structure of the embodiment of Figure 1 is the same lower structure of the embodiment of Figure 11. 
Stacy does not teach a left bracket assembly; a right bracket assembly; the left bracket assembly being terminally connected with the stabilizing bar; the right bracket assembly being terminally connected with the stabilizing bar, opposite the left bracket assembly; the first support bar being positioned offset with the left bracket assembly; the second support bar being positioned offset with the right bracket assembly; the left handlebar being positioned in between the left bracket assembly and the first support bar; and the right handlebar being positioned in between the right bracket assembly and the second support bar.
Stacy is silent as to the design and construction of the exercise bar which supports the main pullup bar and bottom structure. Hunt et al is an adjustable length exercise bar. It would have been obvious to one of ordinary skill in the art to use the exercise bar of Hunt et al to mount the bottom structure of Stacey to the door, as taught by the embodiment of Figure 11 of Stacey. This would have the predictable result of allowing for increased stability in the doorframe and a wider range of possible mounting locations, such as doors with inaccessible top frames. Stacey as modified in this way teaches a left bracket assembly (see annotated Figure 1 of Hunt); a right bracket assembly (see annotated Figure 1 of Hunt); the left bracket assembly being terminally connected with the stabilizing bar (see annotated Figure 1 of Hunt); the right bracket assembly being terminally connected with the stabilizing bar (see annotated Figure 1 of Hunt), opposite the left bracket assembly (see annotated Figure 1 of Hunt); the first support bar being positioned offset with the left bracket assembly (see annotated Figure 7 of Stacey); the second support bar being positioned offset with the right bracket assembly (see annotated Figure 7 of Stacey); the left handlebar being positioned in between the left bracket assembly and the first support bar (see annotated Figure 7 of Stacey); and the right handlebar being positioned in between the right bracket assembly and the second support bar (see annotated Figure 7 of Stacey).

    PNG
    media_image1.png
    572
    769
    media_image1.png
    Greyscale

Annotated Figure 1 of Hunt et al

    PNG
    media_image2.png
    722
    863
    media_image2.png
    Greyscale

Annotated Figure 7 of Stacey
Regarding Claim 2, Stacey as modified teaches the device of Claim 1. Stacey as modified further teaches the left bracket assembly and the right bracket assembly each comprise a connecting bar (25), a first L-shaped bracket (see annotated Figure 14), and a second L-shaped bracket (see annotated Figure 14); and the first L-shaped bracket being positioned opposite the second L-shaped bracket along the connecting bar (see annotated Figure 14); the connecting bar being positioned perpendicular with the stabilizing bar (see annotated Figure 14 of Hunt below the rejection of Claim 14); the stabilizing bar being fixed adjacent with the connecting bar (see Figure 1 of Hunt, connecting bar sits at the terminal end of the stabilizing bar); and an outer surface of the first L-shaped bracket and an outer surface of the second L-shaped bracket being positioned adjacent with the connecting bar, opposite the stabilizing bar (see Figure 1 of Hunt, L-shaped brackets are positioned in the same bracket assembly as the connecting bar. Both are on opposite ends of the connecting bar, above and below, or opposite, the stabilizing bar). See rejection of Claim 1.

    PNG
    media_image3.png
    504
    529
    media_image3.png
    Greyscale

Annotated Figure 14 of Hunt
Regarding Claim 3, Stacey as modified teaches the device of Claim 2. Stacey as modified further teaches the first L-shaped bracket and the second L-shaped bracket each comprise a proximal leg and a distal leg (see annotated Figure 14 of Hunt) ; the proximal leg being positioned orthogonal to the connecting bar and the stabilizing bar (see annotated Figure 14 of Hunt); the proximal leg being laterally fixed with the connecting bar (see annotated Figure 14 of Hunt); and, the distal leg of the first L-shaped bracket and the distal leg of the second L-shaped bracket being oriented away from the connecting bar (see annotated Figure 14 of Hunt). See rejection of Claim 1 above.

    PNG
    media_image4.png
    504
    654
    media_image4.png
    Greyscale

Annotated Figure 14 of Hunt
Regarding Claim 4, Stacey as modified teaches the device of Claim 2. Stacey as modified further teaches a first padded layer (Hunt et al, 42); a second padded layer (Hunt et al, 46); the first padded layer being fixed across an inner surface of the first L- shaped bracket (see Figure 14, Hunt et al); and, the second padded layer being fixed across an inner surface of the second L-shaped bracket (see Figure 14, Hunt et al). See rejection of Claim 1 above.
Regarding Claim 5, Stacey teaches the device of Claim 1. Stacey does not teach a locking mechanism; the stabilizing bar comprises a left tube and a right tube; the left tube comprises an inner portion and an outer portion; the right tube positioned adjacent with the left tube; the right bracket assembly being terminally fixed with the right tube, opposite the left tube; the inner portion being telescopically engaged into the right tube; the outer portion being terminally fixed with the inner portion, opposite to the right tube; the left bracket assembly being terminally fixed with the outer portion, opposite the inner portion; and, the locking mechanism being operatively integrated in between the left tube and the right tube, wherein the locking mechanism is used to adjust a total length between the left tube and the right tube. Hunt et al teaches a locking mechanism (see Paragraph 75, turning the central tube expands or contracts the length of the device, locking it in place in the door); the stabilizing bar comprises a left tube (end tube 12, left) and a right tube (end tube 12 right); the left tube comprises an inner portion and an outer portion (end tube 12 is outer portion, clamp tube 26 is inner portion); the right tube positioned adjacent with the left tube (see Figure 15a, left and right tubes are opposite but still adjacent to each other); the right bracket assembly being terminally fixed with the right tube (see Figure 15a, right side), opposite the left tube (right side is opposite left side, see figure 15a); the inner portion being telescopically engaged into the right tube (see Figures 13 and 14, inner tube moves with the spring); the outer portion being terminally fixed with the inner portion (see Figures 13 and 14, inner tube 26 has an end terminally fixed with the end of end pipe 12), opposite to the right tube (Hunt is symmetrical, the same structures are located on both the right and left side. The identical structure on the left side is opposite the right tube); the left bracket assembly being terminally fixed with the outer portion (see Figure 15a, left side), opposite the inner portion (Hunt is symmetrical, the same structures are located on both the right and left side. The identical structure on the right side is opposite the left inner tube); and, the locking mechanism being operatively integrated in between the left tube and the right tube (central bar 10 is integrated between the right and left end see Figure 15), wherein the locking mechanism is used to adjust a total length between the left tube and the right tube (see paragraph 75). See rejection of Claim 1 above.
Regarding Claim 9, Stacey as modified teaches the main pullup bar comprises a left member (see annotated Figure 1 of Stacey below), a central member (see annotated Figure 1 of Stacey below), and a right member (see annotated Figure 1 of Stacey below); the left member being oriented towards the left bracket assembly (the left side of Stacey would face in the same direction as the left side of Hunt, thus the left member is oriented towards the left bracket assembly); the right member being oriented towards the right bracket assembly (the right side of Stacey would face in the same direction as the right side of Hunt, thus the right member is oriented towards the right bracket assembly); the left member being telescopically engaged into the central member (see Paragraph 75 of Hunt, turning the central member extends both the left and right ends outward telescopically); and, the right member being fixed within the central member (see Figures 13 and 14, inner member 12 is fixed within outer tube 10 and cannot be removed), opposite the left member (see Figure 15a of Hunt, right side is opposite the left side). See rejection of Claim 1 above.

    PNG
    media_image5.png
    383
    673
    media_image5.png
    Greyscale

Annotated Figure 1 of Stacey
Regarding Claim 10, Stacey teaches a first main handle grip (165, left); a second main handle grip (165, right); the main pullup bar comprises a left end (see annotated Figure 7) and a right end (see annotated Figure 7); the left end being oriented towards the left bracket assembly (left end faces the same direction as the bracket assembly, thus it is oriented towards it); the right end being oriented towards the right bracket assembly (right end faces the same direction as the bracket assembly, thus it is oriented towards it); the first main handle grip being laterally mounted about the main pullup bar (see Figure 1, 165 left is mounted on the exterior of the pull-up bar 120), adjacent to the left end (see Figure 1, 165 left is located on the left side); and, the second main handle grip being laterally mounted about the main pullup bar (see Figure 1, 165 right is mounted on the exterior of pull-up bar 120), adjacent to the right end (see Figure 1, 165 right is adjacent to the right side). See rejection of Claim 1 above.

    PNG
    media_image6.png
    635
    914
    media_image6.png
    Greyscale

Annotated Figure 7 of Stacey
Regarding Claim 11, Stacey teaches a first support handle grip (772 left); a second support handle grip (772 right); the first support bar and the second support bar each comprise a proximal end and a distal end (see annotated Figure 11 below); the stabilizing bar being terminally connected with the proximal end (see annotated Figure 11 below); the first support handle grip being mounted around the distal end of the left handlebar (see annotated Figure 11 below); and, the second support handle grip being mounted around the distal end of the right handlebar (see annotated Figure 11 below). See rejection of Claim 1 above.

    PNG
    media_image7.png
    640
    665
    media_image7.png
    Greyscale

Annotated Figure 11 of Stacey
Regarding Claim 13, Stacey as modified teaches a first hook (130 left); a second hook (130 right); the first hook and the second hook each comprise a shank (see annotated Figure 7 of Stacey); the first hook being laterally mounted with the stabilizing bar, adjacent the left handlebar (see annotated Figure 7 of Stacey); the second hook being laterally mounted with the stabilizing bar, adjacent the right handlebar (see annotated Figure 7 of Stacey); the shank of the first hook being positioned orthogonal to the stabilizing bar and the left handlebar (see annotated Figure 7 of Stacey); and, the shank of the second hook being positioned orthogonal to the stabilizing bar and the right handlebar (see annotated Figure 7 of Stacey). See rejection of Claim 1 above.

    PNG
    media_image8.png
    653
    833
    media_image8.png
    Greyscale

Annotated Figure 7 of Stacey
Allowable Subject Matter
Claims 6-8 and 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 6, no prior art was found which taken alone or together teaches or fairly suggests the elongated slot traversing through and along the inner portion, opposite to the outer portion; and, the at least one pin-receiving hole and the elongated slot being engaged by the connector pin in combination with the remaining limitations of Claim 6.
Claims 7 and 8 are rendered allowable by virtue of their dependency on Claim 6.
Regarding Claim 12, no prior art was found which taken alone or together teaches or fairly suggests a second distal T-joint; the first support bar being rotatably mounted around the stabilizing bar by the first proximal T-joint; the second support bar being rotatably mounted around the stabilizing bar by the second proximal T-joint in combination with the remaining limitations of Claim 12.

Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding Claim 14, no prior art was found which taken alone or together teaches or fairly suggests the third and fourth hook being laterally mounted with the first and second support bar respectively, the shank of the third hook being positioned orthogonal to the main pullup bar and the first support bar; and, the shank of the fourth hook being positioned orthogonal to the main pullup bar and the second support bar.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20150316180 A1 (Marchand) is a threaded connector similar to that of applicant.
US 20180085622 A1 (Ivan et al) discloses a door mounted exercise device.
US 6447021 B1 (Haynes) discloses a locking telescopic threaded joint.
US 7566292 B1 (Hauser et al) discloses hooked handles for an exercise bar.
US 9114273 B2 (Kehoe et al) discloses a door mounted multifunctional exercise device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER H FORSTNER whose telephone number is (571)272-6213. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 5712724966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER H FORSTNER/Examiner, Art Unit 3784             

/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784